Citation Nr: 1709741	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  12-33 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent prior to September 2, 2016 and in excess of 30 percent on and thereafter for service-connected peripheral neuropathy of the left upper extremity.

2. Entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1973. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that granted service connection and assigned the initial ratings.  By a rating decision dated in November 2016, the RO increased the Veteran's left upper extremity disability rating to 30 percent, effective September 2, 2016.  The Veteran continues his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).   

The Board acknowledges that additional evidence was received after the most recent supplemental statement of the case was issued in June 2015.  A subsequent supplemental statement of the case has not been issued.  However, with respect to the Veteran's claim for entitlement to a higher evaluation for left upper extremity peripheral neuropathy, the additional evidence was considered by the RO in the November 2016 rating decision.  The additional evidence was clearly considered by the RO in the first instance.  A remand of the claim solely to transpose the information from the November 2016 rating decision into the format of a supplemental statement of the case would only delay a decision of this claim and would serve no useful purpose.  With respect to the Veteran's claim for a higher evaluation for left lower extremity peripheral neuropathy, the evidence added to the claims file after the issuance of the June 2015 supplemental statement of the case is not pertinent to the claim.  See 38 C.F.R. § 19.31(b)(1).  Accordingly, the Board will proceed with adjudication of these claims.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").   

Although the Veteran indicated on his December 2012 VA Form 9 that he wanted to testify before the Board at a videoconference hearing, he later withdrew his hearing request in correspondence received in March 2015.  His hearing request is withdrawn.  38 C.F.R. § 20.704(e)(2016).  


FINDINGS OF FACT

1. Prior to September 2, 2016, the peripheral neuropathy of the Veteran's left upper extremity was manifested by symptoms no worse than mild incomplete paralysis of the lower radicular group. 

2. From September 2, 2016, the peripheral neuropathy of the Veteran's left upper extremity was manifested by symptoms no worse than severe incomplete paralysis of the lower radicular group.  

3. The peripheral neuropathy of the Veteran's left lower extremity was manifested by symptoms no worse than mild incomplete paralysis of the sciatic nerve for the entire period on appeal.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for service-connected peripheral neuropathy of the left upper extremity are not met prior to September 2, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.124a Diagnostic Code 8512 (2016).

2. The criteria for a rating of 40 percent, but no higher, for service-connected peripheral neuropathy of the left upper extremity are met from September 2, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.124a, 4.124a Diagnostic Code 8512 (2016).

3. The criteria for rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.124a Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See June 2010 VCAA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As to the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements in support of the claims.  The Veteran was afforded VA examinations with respect to the claims on appeal in June 2010, June 2011, March 2015, and October 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board notes that the Veteran's last lower extremity examination is 2 years old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's left lower extremity peripheral neuropathy since the examination in March 2015.  The Veteran has not argued to the contrary.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  So that the rating equitable and just, the disability's history must be taken into account along with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and if necessary reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved to the benefit of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time for the same disability, a practice known as staging the rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

      A. Left Upper Extremity

Initially, the Board notes that the Veteran's left upper extremity is his minor extremity.  This extremity is rated as 20 percent disabling prior to September 2, 2016 and 30 percent thereafter under Diagnostic Code 8512 for incomplete paralysis of the lower radicular group in the minor extremity.  According to this Diagnostic Code, mild incomplete paralysis of the lower radicular group in the minor extremity warrants a 20 percent disability rating. Moderate incomplete paralysis of the lower radicular group in the minor extremity warrants a 30 percent disability rating. Severe incomplete paralysis of the lower radicular group in the minor extremity warrants a 40 percent disability rating. A maximum rating of 60 percent requires complete paralysis of the lower radicular group in the minor extremity where all intrinsic muscles of the hand, and some or all flexors of the wrist and fingers, are paralyzed, or substantial loss of use of the hand.  

Mild, moderate, moderately severe, and severe are not defined in 38 C.F.R. § 4.124a or elsewhere that has any applicability. However, mild is generally defined as "not severe." Merriam-Webster's Collegiate Dictionary, 787 (11th ed. 2003). Moderate is generally defined as "tending toward the mean or average amount." Id. at 798. Severe is generally defined as "of a great degree." Id. at 1140. When involvement with respect to any nerve is wholly sensory, the rating is limited to the mild or at most the moderate degree. 38 C.F.R. § 4.124a, opening paragraph.

During the VA examination in June 2010, the Veteran complained of left hand numbness and tingling.  On examination, peripheral pulses were intact, sensation using monofilament and pinprick testing from elbow to hands was intact.  Strength and coordination were intact in addition to sensory and motor.  

At the March 2015 VA examination, mild constant pain, paresthesias, and numbness of the Veteran's left upper extremity was shown. Muscle strength testing revealed normal elbow flexion and extension strength and normal wrist flexion and extension strength, with no muscle atrophy. Grip and pinch strength were also normal. Testing of deep tendon reflexes revealed a normal bicep, triceps, and brachioradialis. Light touch sensation testing was normal in the shoulder area, inner/outer forearm, and hands/fingers. No trophic changes were observed. The examiner found mild incomplete paralysis of the lower radicular group.  

Based on the above, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's service-connected left upper extremity prior to September 2, 2016.  Although the Veteran consistently reported numbness and tingling during this time, there was no evidence of weakness or decreased sensation.  The Veteran retained full use of his left upper extremity, and it appears that the neurological symptoms were entirely sensory.  Accordingly, a schedular rating in excess of 20 percent for mild incomplete paralysis of the minor extremity is not warranted.  There is no evidence of record, even giving consideration to the Veteran's lay statements and the VA examination reports, that the Veteran has experienced any additional symptomatology beyond that which has been described above that would rise to the level of moderate neurological impairments.  Indeed, the Board finds it significant that there is scant medical evidence showing treatment or any additional assessments of the claimed disabilities.

At the October 2016 VA examination, the Veteran complained of numbness, tingling, and pain in his hand and wrist.  He wore wrist splints.  He also indicated that he was pending left hand surgery for carpal tunnel syndrome.  He reported moderate, constant pain in the left upper extremity that was intermittently severe.  He also noted severe paresthesias and/or dysesthesias and numbness as well as difficulty opening jars, tying shoes, and buttoning shirts, with his left hand worse than his right.  Strength testing revealed normal elbow flexion and extension, normal wrist flexion and extension, and less than normal grip and pinch in the left hand.  Deep tendon reflex testing showed decreased reflexes in the bicep and triceps and absent reflexes in the brachioradialis.  Light touch/monofilament testing showed normal results in the shoulder area and inner/outer forearm but decreased reaction in the hand/fingers.  The Veteran's position sense was normal but his vibration sensation was decreased.  Cold sensation was normal, and there was no evidence of muscle atrophy or trophic changes.  The examiner indicated that the Veteran had severe incomplete paralysis of the median nerve.  

Thus, from September 2, 2016, the Veteran's left upper extremity disability more closely approximates severe incomplete paralysis of the lower radicular group, supporting a 40% rating.  The October 2016 VA examination showed constant pain in the upper extremity and decreased grip, pinch, and reflexes preventing him from opening jars, tying shoes, and buttoning shirts, which is commensurate with severe incomplete paralysis.  However, a rating in excess of 40 percent is not warranted at any time.  There is no indication that the Veteran has complete paralysis of the median nerve or lower radicular group resulting in substantial loss of use of hand or atrophy.  Although the October 2016 VA examiner indicated that the Veteran's neuropathy was of the median nerve, severe incomplete paralysis under diagnostic code 8515 also warrants a 40 percent disability rating.  
For the entire period on appeal, the Veteran would not fare better had the Board employed any other diagnostic code.  A 20 percent rating for mild incomplete paralysis is assigned under the applicable diagnostic codes relevant to the upper, middle, and lower radicular groups of the minor extremity.  A 40 percent rating for severe incomplete paralysis on the minor extremity is also assigned under the applicable diagnostic codes relevant to the upper, middle, and lower radicular groups.  Id.  There is no evidence to warrant a rating for all radicular groups.  Further, ratings for the musculospiral nerve, median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, and long thoracic nerve are less than those provided under Diagnostic Code 8512.  Thus, higher ratings would not be warranted under any other diagnostic code for the entire period.   

      B. Left Lower Extremity

The Veteran's service-connected left lower extremity peripheral neuropathy is rated 10 percent disabling under Diagnostic Code 8520 for incomplete paralysis of the sciatic nerve.  A 10 percent rating requires mild incomplete paralysis, while 20 and 40 percent ratings necessitate respectively moderate incomplete paralysis and moderately severe incomplete paralysis.  Severe incomplete paralysis with marked muscular atrophy merits a 60 percent rating.  The maximum rating of 80 percent is reserved for complete paralysis where the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.

The Veteran was afforded a VA examination in June 2010.  At that time, he noted intermittent numbness and tingling of the left foot.  On examination, there was no evidence of foot ulcers, skin breakdown, or lesions.  Peripheral pulses were intact along with peripheral sensation using monofilament and pinprick testing from toes to heels.  Strength and coordination were intact and sensory and motor were intact.  

During the VA examination in June 2011, the Veteran complained of pain and weakness in both feet with walking or standing.  He denied any fatigability and said he was able to stand for a half-hour and walk for one block.  He did not take any medications for or use and assistive devices for his feet.  He was unable to give any precipitating, aggravating, or alleviating factors.  The Veteran also complained of numbness and tingling on the bottom of both feet.  On examination, there was no tenderness, instability, weakness, or edema on the foot and there was no painful motion.  There was no pain on manipulation of either foot but there was decreased light touch perception on the bottom of his foot.  The Veteran's symptoms were constant and he was unable to give any precipitating or aggravating factors.  He denied dysesthesias.  The examiner indicated the affected nerve was the peripheral aspect of the nerve root of L4-L5 and S1-S2.  

During the VA examination in March 2015, the Veteran reported mild constant pain, paresthesias and/or dysesthesias, and numbness.  Additionally, muscle strength testing showed normal knee extension, ankle plantar flexion, and ankle dorsiflexion.  There was no evidence of muscle atrophy.  Deep tendon reflex testing revealed a normal knee and ankle.  On sensory examination, upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes were normal.  There was no evidence of trophic changes and the Veteran's gait was normal.  The examiner indicated that there was mild incomplete paralysis of the sciatic nerve.     

Based on the above, the Board finds that the Veteran's left lower extremity neuropathy is manifested by no more than mild incomplete paralysis of the sciatic nerve.  There is no evidence of more than sensory involvement.  Indeed, the Veteran noted being able to walk a block and was unable to indicate and aggravating factors.  Although the June 2011 VA examiner noted decreased light touch testing, testing in March 2015 revealed normal results.  There is no evidence that the neuropathy impacts the function of his left lower extremity.  Accordingly, as the involvement is wholly sensory, a schedular rating in excess of 10 percent is not warranted.  See 38 C.F.R. § 4.124(a).

      C. Other Considerations

The Board has considered the Veteran's statements that his left upper extremity and left lower extremity peripheral neuropathy warrant higher ratings.  Additionally, the Board acknowledges that the Veteran is competent to report symptoms of peripheral neuropathy, including numbness and decreased strength.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability according to the diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected left upper and lower extremity disabilities has been provided by VA medical professionals who have examined him.  The medical findings adequately address the criteria under which this disability is evaluated.  The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claims for increased schedular ratings.

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2016); Thun, 22 Vet. App. at 116.

In this case, the Board finds the schedular evaluations for the issues on appeal are adequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that based upon available evidence and argument the objective manifestations of these service-connected disabilities are congruent with the disability picture represented by the disability ratings assigned herein.  Although the Veteran's complaints of being unable to button his shirt or unscrew a jar are not explicit in the rating criteria, the Board finds that such symptoms are contemplated by the applicable diagnostic code for severe incomplete paralysis.  Additionally, the Veteran has not indicated functional loss related to his peripheral neuropathy that is not addressed by the rating criteria.  The examiners have clearly noted the Veteran's manifest symptoms and impairments due to these disorders which have been adequately applied to the rating criteria.  

Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's left upper and lower extremity peripheral neuropathy because the rating criteria reasonably describe his disability level and symptomatology.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, when a veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447.  In this case, the evidence shows that the Veteran retired from his job as a corrections officer in 2009.  The June 2010, June 2011, and March 2015 examiners indicated that peripheral neuropathy would have no effect on the Veteran's employment.  Although the October 2016 VA examiner found that the Veteran's peripheral neuropathy would cause the Veteran to have difficulty being gainfully employed in a physical job or a job requiring extensive use of his hands, there is no indication that the Veteran is precluded from working.  The Veteran has not attested otherwise.  Accordingly, the issue of TDIU is not before the Board.  

ORDER

Prior to September 2, 2016, a rating in excess of 20 percent for service-connected peripheral neuropathy of the left upper extremity is denied.  

From September 2, 2016, a rating of 40 percent, but no higher, for service-connected peripheral neuropathy of the left upper extremity is granted.  

A rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


